tcmemo_2012_244 united_states tax_court g steven neff and carrie j neff petitioners v commissioner of internal revenue respondent bradley t jensen and terri jensen petitioners v commissioner of internal revenue respondent docket nos filed date held the termination or rollout of equity split-dollar_life_insurance arrangements triggered ps’ realization of dollar_figure in compensation income for 1these two consolidated cases were part of a consolidated_group of cases that were the subject of a separate opinion filed date see love v commissioner tcmemo_2012_166 in love we rejected respondent’s adjustment under sec_269 relating to petitioners’ acquisition of an s_corporation w waldan lloyd david r york and daniel s daines for petitioners charles b burnett and milan h kim for respondent memorandum findings_of_fact and opinion swift judge in these consolidated cases respondent determined deficiencies of dollar_figure and dollar_figure in the neffs’ and jensens’ respective federal_income_tax for and penalties under sec_6662 the primary issue for decision is whether equity split-dollar_life_insurance arrangements were terminated and whether when and to what extent petitioners g steven neff and bradley t jensen are taxable thereon findings_of_fact some of the facts have been stipulated and are so found at the time of filing their petitions petitioners resided in utah 2respondent has stipulated reductions in his deficiency determinations due to miscalculations made in his notices of deficiency above we reflect respondent’s deficiencies as recalculated by respondent 3unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure hereinafter references to petitioners are generally to g steven neff and bradley t jensen since petitioners each have owned a interest in a utah regular_corporation named neff jensen construction inc n j construction n j construction has engaged in the business of commercial concrete work also for many years petitioners together and separately have owned and operated a number of other related companies and partnerships on date petitioners formed neff jensen leasing inc as a utah subchapter_s_corporation n j management to provide management personnel and accounting services for a number of related companies and businesses including n j construction all of the stock in n j management was owned by an employee_stock_ownership_plan esop also formed in date petitioners were the officers of n j management mr jensen was president mr neff was vice president treasurer secretary and director petitioners were the only trustees of the esop after formation of n j management the employees of n j construction and the related companies continued doing the same work but they became employees of n j management and participants in the esop during and n j management made premium payments due on six life_insurance policies issued by the lincoln national life_insurance co covering the lives of petitioners the life_insurance policies were entered into for business and estate_planning purposes--namely to fund cross-purchase buy-sell stock agreements entered into between petitioners and to provide estate liquidity upon the deaths of petitioners n j management’s agreement to pay premiums due on the six life_insurance policies on petitioners’ lives was based on and related to the employment relationship they had with and the services they provided for n j management technically the life_insurance policies were owned by petitioners and by gsn investment ltd gsn and tersen ltd tersen family limited_partnerships owned by petitioners and immediate_family members mr steven neff owned one of the life_insurance policies mr bradley jensen owned one of the life_insurance policies gsn owned two of the life_insurance policies and tersen owned the other two life_insurance policies hereinafter only limited references are made to gsn and tersen and references to petitioners occasionally and where appropriate include gsn and tersen the obligation of n j management to pay premiums due on the six life_insurance policies was part of four equity split-dollar_life_insurance arrangements hereinafter sometimes referred to as sdlia or sdlias that were memorialized in four essentially identical written sdlia agreements that were entered into on date between petitioners and n j management as stated under the sdlia agreements formal ownership rights in the six life_insurance policies were held by petitioners not n j management as employer however n j management agreed and was obligated to pay the premiums due on the life_insurance policies and petitioners agreed that upon either termination of the life_insurance policies such as upon the deaths of petitioners or upon termination of the sdlias for some other reason such as upon a third-party sale of n j management and regardless of whether the life_insurance policies were canceled n j management would have the right to be reimbursed an amount equal to the lesser_of the total premiums it had paid on the 4petitioners steven and carrie neff owned a interest in gsn and the remaining interest in gsn was owned beneficially by their children petitioners bradley and terri jensen owned a interest in tersen and the remaining in tersen was owned beneficially by their children six life_insurance policies or the total cash_surrender_value of the policies paragraph of the sdlia agreements provided in part as follows b n j management shall have no incidents_of_ownership over the policies and shall only have the right to collect its interest in the proceeds of the policies upon the death of petitioners termination of this agreement for any reason whatsoever or upon the lapse cancellation or surrender of the policies emphasis added paragraph of the sdlia agreements acknowledged that n j management’s life_insurance_policy premium payments created indebtedness from petitioners to n j management paragraph described n j management’s premium payments as advances as follows policy interest a n j management company’s interest n j management has the right to receive back an amount equal to the premium advances it has made on the policies emphasis added if petitioners died when the sdlias and life_insurance policies were still in effect paragraph of the sdlia agreements provided the obvious--namely that the life_insurance_policy proceeds would be paid after the death of petitioners paragraph a added that if the life_insurance policies were terminated or canceled before the deaths of petitioners n j management was to receive reimbursement of the policy premiums it had paid out of the cash_value of the policies death policy proceeds not yet being available apart from the life_insurance policies covering the lives of petitioners and regardless of whether the policies remained in effect the sdlia agreements provided that the sdlias themselves could be terminated by agreement of petitioners and n j management paragraph provided as follows termination of agreement this agreement shall terminate for any of the following reasons a performance of its terms following the death of the insured b written_agreement of all of the parties hereto specifically terminating this agreement the sdlia agreements did not state that the parties to the agreement namely petitioners and n j management could not terminate the agreement by mutual oral agreement paragraph of the sdlia agreements reiterated that in the event of a termination of the sdlias other than by the deaths of petitioners reimbursement to n j management of the policy premiums it had paid would be made out of the cash values of the insurance policies paragraph of the sdlia agreements expressly provided that n j management’s interest in the policies could be either satisfied by full reimbursement of premiums_paid or released by n j management under paragraph b of written collateral_assignment agreements relating to the sdlia agreements that petitioners executed death_benefits from the six life_insurance policies and the cash_surrender_value thereof were pledged in favor of n j management to provide security for n j management’s premium reimbursement rights and petitioners’ liabilities to n j management for premium advances n j management had made paragraph c of the collateral_assignment agreements stated that n j management had the right to reimbursement of the premiums it paid in the event of termination of the sdlias nothing in the sdlia agreements and the collateral_assignment agreements suggests that--upon termination of the sdlias for reasons other than the deaths of petitioners--reimbursement to n j management of the premiums it paid on the policies would be put off until the deaths of petitioners and receipt of the life_insurance_proceeds as beneficiaries petitioners and their heirs retained the right to access cash values and to receive proceeds of the life_insurance policies but only to the extent they exceeded premium reimbursements owed and paid to n j management the cash_surrender_value of the six life_insurance policies increased with the passage of time and as the premiums_paid were invested by the insurance_company under the life_insurance policies and the sdlias from date through the end of date a total of dollar_figure in premiums on the six policies was paid_by n j management to the lincoln life_insurance co as of date the total cash_surrender_value of the policies was dollar_figure because of a new regulatory scheme the commissioner adopted in for split-dollar_life_insurance arrangements explained more fully below in late and on advice of counsel petitioners decided to terminate the sdlias in date by agreement of petitioners and n j management the four sdlia arrangements between petitioners and n j management relating to the six life_insurance policies were terminated 5the precise date in date on which the sdlia arrangements were terminated is not established in the record after date n j management made no further payments on the six life_insurance policies n j management released its interest in the policies namely its premium reimbursement rights with respect to which n j management in less than two years had paid dollar_figure in premiums upon termination of the sdlia arrangements in date n j management had fixed rights to receive reimbursement of dollar_figure the lesser_of the total premiums_paid or the total cash_surrender_value of the policies this dollar_figure represented the total premium advances n j management had made on the life_insurance policies and petitioners’ total indebtedness to n j management with regard thereto at the request of petitioners’ counsel individuals at petitioners’ accounting firm calculated what they regarded as the date fair_market_value of n j management’s rights to be reimbursed the dollar_figure premiums_paid however apparently on advice of petitioners’ counsel the individuals at petitioners’ accounting firm treated n j management’s reimbursement rights as the right to be reimbursed the dollar_figure only upon the deaths of petitioners the accounting firm applied a present_value discount for the dollar_figure--using an assumed life expectancy for each petitioner of and an interest rate of petitioners’ advisers calculated the date present_value of n j management’s dollar_figure reimbursement rights at dollar_figure in date petitioners and n j management agreed that n j management would be reimbursed only the dollar_figure as calculated above and n j management agreed to release its interests in the present cash_surrender_value of the policies future death_benefits from the policies and petitioners from any reimbursement obligation to n j management with regard to the dollar_figure balance of the premiums n j management paid on the life_insurance policies on the basis of the above agreement and calculation on january and petitioners wrote personal checks totaling dollar_figure in favor of n j management the checks were deposited into n j management’s bank account on date funding for the dollar_figure petitioners paid to n j management came from their draw on the accumulated cash_value of the six underlying life_insurance policies 6on date each petitioner wa sec_51 7total premiums_paid of dollar_figure less dollar_figure reimbursed equals dollar_figure as between petitioners and n j management as of the end of date n j management was treated as having no obligation to make additional premium payments on the six life_insurance policies and the sdlia arrangements were treated as having been released ended or terminated upon the above termination of the sdlia arrangements petitioners had sole rights to the remaining dollar_figure balance in the cash_surrender_value of the life_insurance policies apparently no contemporaneous documentation exists or was offered into evidence relating to the date agreement between petitioners and n j management that ended or terminated the sdlia arrangements no written termination letter or agreement between petitioners and n j management with regard to the sdlias was offered into evidence no written contract of any kind was offered into evidence relating to the above date agreement to end the sdlias further no contemporaneous documentation refers to a sale by n j management to petitioners of contract rights 8total cash_surrender_value of dollar_figure less dollar_figure received equals dollar_figure after date the six life_insurance policies insuring petitioners’ lives apparently remained in effect and petitioners individually apparently made premium payments due thereon the evidence in these cases does not indicate that during the short life of the sdlia--date through date petitioners for and as well as for included in their taxable_income any amount relating to the life_insurance premiums n j management paid the value of the policies the dividends the paid-up additions or any other amount or value further on the basis of their advisers’ dollar_figure present_value calculation of n j management’s premium reimbursement rights under the sdlias petitioners did not report on their respective federal_income_tax returns for or any income regarding the dollar_figure difference between the dollar_figure petitioners reimbursed n j management and the dollar_figure n j management paid in premiums on the policies on audit respondent determined that in date on termination of the sdlia arrangements petitioners realized taxable compensation income of 9if petitioners for or had reported any taxable_income relating to the economic benefits of the sdlias and the insurance policies they could have asserted and would have been entitled to a reduction in respondent’s adjustments herein for their resulting tax bases therein dollar_figure the difference between what they reimbursed n j management and what n j management paid in premiums on the policies in spite of the four life_insurance policies owned by gsn and tersen and the sdlias relating thereto respondent did not make any reduction in the income charged to petitioners did not charge any income to gsn or tersen and did not issue notices of deficiency to gsn or tersen the dollar_figure in compensation income respondent determined was charged to and allocated solely to and between mr steven neff and mr bradley jensen in letters to respondent’s revenue_agent of july and date in their petition and in their opening statement at trial petitioners’ counsel described the transaction before us as involving a termination of the sdlias through audit and up until the time of trial petitioners and their attorneys accountants and experts as well as respondent treated the transaction before us as occurring in date on date petitioners’ accounting firm provided a written calculation or report of n j management’s premium reimbursement rights again apparently on advice of counsel this written calculation treated n j management’s reimbursement rights as not effective until the death of each petitioner some years after date the above calculation that the accounting firm prepared for petitioners in date described what happened to the sdlias and the timing thereof as follows in date as a result of split-dollar tax regulations and the proposed sec_409 regulations the plan was ended emphasis added not until trial herein which occurred on date did petitioners’ counsel raise the argument and take the position that because petitioners’ premium reimbursement checks to n j management were not executed by them and not cashed by n j management until date if any compensation income is to be charged to them it should be charged for not and that any effort by respondent now to move the income to would be untimely and should not be allowed petitioners’ counsel states that not until just before trial did he review the bank records and realize that petitioners’ reimbursement payments occurred in as follows the exact date of the transactions was not known to petitioners’ counsel until just prior to the trial date on date when petitioners’ counsel was able to obtain and review from the bank copies of the cancelled checks that petitioners used to pay the management company no explanation is provided as to why petitioners’ counsel was not able to obtain and review the bank records and canceled checks before date opinion in the life_insurance industry the term rollout is used to describe termination of an sdlia other than by death of the insured employee that results in cancellation of the employer’s premium payment obligation relating to the life_insurance_policy and that leaves the insured employee as the sole owner and interest holder in the policy when a rollout of an sdlia occurs the employer_generally is entitled to be reimbursed by the insured employee or owner of the insurance_policy the lesser_of the total premiums the employer paid on the related life_insurance_policy or the cash_surrender_value of the policy at the time of the rollout exit strategies from sdlias have been described as follows split-dollar exit strategies traditionally are known as roll-out spilt- dollar arrangements--perhaps better described as an unwinding of the split-dollar arrangement during the insured’s lifetime or a release of the employer’s interest in the policy under the arrangement during the insured’s lifetime these strategies contemplate termination of the arrangement by a transfer of the policy or a release of the employer’s interest in the policy to the insured or to a third-party owner sometime during the insured’s lifetime after repayment to the corporation of its interest in the policy normally repayment is accomplished by having the policy owner withdraw from or borrow against the policy to generate the cash needed to repay the employer which cannibalizes the policy withdrawals for collateral_assignment arrangements are tax-free only up to the owner’s basis--ie the contributed or taxed economic benefit amounts lawrence brody et al insurance-related compensation 386-4th tax mgmt bna at a-118-a-119 over the years the commissioner provided little and somewhat confusing administrative guidance on the income_tax treatment to corporate executives of the economic benefits associated with sdlia arrangements see eg revrul_55_ 1955_2_cb_23 revrul_64_328 1964_2_cb_11 revrul_66_110 1966_1_cb_12 irs notice_2001_10 2001_1_cb_459 in and as sdlias became popular the commissioner issued a number of additional rulings notices and proposed_regulations see revrul_2003_105 2003_2_cb_696 irs notice_2002_8 2002_1_cb_398 sec_1_61-22 sec_1_7872-15 proposed income_tax regs fed reg date published as final income_tax regs fed reg date on date the commissioner issued final regulations clarifying and changing how taxpayers prospectively should account annually for their incremental gain in equity sdlias see sec_1_61-22 income_tax regs these final regulations however were made inapplicable to sdlias entered into on or before date and not materially modified thereafter see sec_1_61-22 income_tax regs because the sdlias in these cases were entered into on date and were not substantially_modified before termination the commissioner’s final regulations do not applydollar_figure instead rev ruls and supra and irs notice_2002_8 supra apply to the sdlias involved in these cases ie those entered into after date but on or before date thereunder for each year an sdlia was in effect an employee was required to include in taxable_income the total value or cost of the economic benefit received each year by the employee less any amount contributed by the employee as indicated petitioners did not include in their taxable_income any amount with regard to the economic benefits they received in or with regard to the sdlias petitioners now contend that no termination or rollout of the sdlias occurred that they purchased from n j management for a discounted_present_value only contract rights that they paid fair value therefor that the sdlias 10respondent has chosen not to treat the date transaction involved herein as a modification of the sdlias remain in effect that they were not released from any indebtedness and that they realized no compensation income relating thereto to the contrary we believe it obvious that a cancellation an unwinding a release or a rollout of n j management’s interests in the sdlias occurred the formal sdlia agreements may not have been technically or formally terminated by a written document but as of the end of date the sdlia arrangements were unwound and n j management was released from its obligation as employer to provide further funding on the life_insurance policies petitioners have stipulated that after and as a result of the transaction at issue in these cases n j management had no continuing interest or reimbursement rights with regard to the underlying life_insurance policies we find that the transaction before us constituted an effective rollout of the sdlias and that the equity split-dollar_life_insurance arrangements were terminated during date even in the absence of a formal written termination of the sdlia agreements no evidence before us other than the absence of formal written termination documents suggests that the sdlias had any existence beyond date petitioners’ own advisers treated the transaction before us as a termination of the sdlias and as occurring in date as did petitioners and petitioners’ counsel in date n j management was entitled to reimbursement of the dollar_figure in premiums n j management had paid petitioners were obligated or indebted to n j management to make the reimbursement and the cash_value of the policies was secured in favor of n j management to fund the reimbursement n j management however was reimbursed by petitioners only dollar_figure and the dollar_figure difference was effectively realized by petitioners not including gsn and tersen as compensation income--namely petitioners realized the economic benefit of the dollar_figure in premiums n j management had paid to the life_insurance_companies on petitioners’ behalf and that no longer was encumbered by the reimbursement rights of n j management the above-cited bna tax management portfolio provides the following additional explanation under notices and a policy rollout of an arrangement entered into before the effective date of the final regulations has income_tax consequences for the employee if there is any policy equity at that point it is unclear whether repaying the employer for its advances on rollout with either a paid-up policy with a face_amount but no current cash_value equal to its interest in the policy or a discounted amount of cash based on the likely repayment at the insured’s death would be enough to stop the ongoing economic benefit of the arrangement to the employee given the rationale of revrul_64_328 neither action may work because they do not appear to repay the employer’s investment in the policy if either action did work to stop the ongoing economic benefit of the arrangement the shortfall likely would be taxed to the employee at rollout as some sort of compensation-related debt forgiveness brody et al supra at a-119-a-120 sec_61 provides that gross_income includes all income from whatever source derived 348_us_426 generally an employee who receives an economic benefit under an arrangement with an employer must include in gross_income the value of the benefit received 324_us_177 under sec_1_61-2 income_tax regs premiums_paid by an employer for life_insurance on the life of an employee are treated as taxable_income to the employee if the life_insurance_proceeds are payable to the employee or a beneficiary designated by the employee sec_61 provides generally that gross_income includes income from discharge or release of indebtedness see 284_us_1 however sec_61 does not apply if a cancellation or release of indebtedness is simply the medium for payment of some other form of income such as compensation_for services being paid_by an employer to an employee c ancellation of indebtedness can be simply the medium through which other types of income arise for example if an employee owes his employer dollar_figure and renders dollar_figure worth of services for the employer in return for the employer’s cancellation of the indebtedness the employee has received personal_service_income of dollar_figure sec_61 that income is not cancellation_of_indebtedness_income because the cancellation is merely the medium for payment of other income and is not the source of the income itself 437_fsupp_733 d s c see also 82_tc_638 under sec_83 and the regulations thereunder when property is transferred in_connection_with_the_performance_of_services the excess of the fair_market_value of the property over the amount_paid for the property is to be included in the gross_income of the person who performed the services in the first taxable_year in which the rights of that person are transferable or not subject_to a substantial_risk_of_forfeiture under sec_1_83-3 income_tax regs a transfer of property occurs when a person acquires a beneficial_ownership interest in the property under sec_1_83-3 income_tax regs in the case of a life_insurance_contract which was part of a split-dollar arrangement entered into on or before date and not materially modified after that date the cash_surrender_value of the contract is considered property in date upon rollout of the sdlias the income petitioners realized under sec_61 or alternatively the taxable value of property transferred to them under sec_83 was the dollar_figure difference between the dollar_figure that n j management paid in premiums on their behalf and that was owed by them and the dollar_figure they reimbursed n j management clearly petitioners realized an accession to wealth of dollar_figure for the additional premiums n j management paid this occurred in the context of and related to petitioners’ employment with n j management and the dollar_figure constitutes compensation income to them following the termination of the sdlia arrangements petitioners had no risk of forfeiture of the economic benefit of the dollar_figure not reimbursed to n j management petitioners had complete ownership of the policies and were free to transfer the cash_value of the polices free of encumbrances petitioners had no service requirements or other employment-related conditions that they needed to fulfill with regard thereto see sec_1_83-3 and d income_tax regs we reject petitioners’ vigorous and well-intentioned efforts through counsel to cast the transactions before us as a mere sale of contract rights at fair value their actions their conduct their understanding and their representations among themselves and to respondent consistently treated the transactions as a termination of the sdlias there is no credible_evidence that the focus by petitioners and by their attorneys was on the purchase by petitioners of mere contract rights indeed the calculation by petitioners’ accountants does not even talk about or mention contract rights rather it addresses and attempts to value n j management’s reimbursement rights under the sdlias that were triggered by termination of the sdlias alternatively petitioners contend that at most a freeze of the sdlias occurred and that the sdlias remained in effect in making this argument petitioners seem to forget that n j management was paid dollar_figure and that the parties regarded and treated as ended or terminated and in fact ended or terminated the sdlia arrangements with n j management retaining no further interest in or claim on the policies and with petitioners owing nothing further to n j management with regard thereto we reject petitioners’ argument that a mere freeze of the sdlias occurred petitioners contend that no property was transferred to them that could be taxed under sec_83 petitioners focus on their preexisting ownership interests in the life_insurance policies and argue that no additional property was transferred to them when n j management received the dollar_figure payment was relieved of its obligation to make additional premium payments and released its rights to reimbursement of the additional premiums it had paid we disagree petitioners did own the policies but the total dollar_figure in premiums_paid by n j management and the cash_surrender_value thereof namely dollar_figure were encumbered by n j management’s reimbursement rights and petitioners’ indebtedness with regard thereto petitioners could not access the cash_surrender_value and could not sell or dispose_of or otherwise transfer their ownership interests in the policies or access the cash_surrender_value until n j management was either reimbursed the dollar_figure or gave up its reimbursement rights n j management gave up its reimbursement rights to the dollar_figure balance and released petitioners from any further indebtedness on the amount not reimbursed in essence the economic benefit of the dollar_figure was transferred to petitioners in date when the sdlia arrangements were terminated when n j management gave up its additional reimbursement rights and when n j management was removed from the picture relating to the life_insurance policies these facts are not changed by the possibility that future premiums to be paid on the life_insurance policies if paid_by n j management might trigger a revival of the sdlia arrangement with regard to future premiums_paid if we sustain respondent’s deficiency determinations against petitioners on the merits as we do petitioners make a number of procedural arguments that we briefly address petitioners contend that respondent’s notices of deficiency were vague and inadequate because they did not reference a specific code section in support of the determination to treat the dollar_figure as compensation income to petitioners on the facts of these cases we believe respondent’s brief explanation in the notices of deficiency namely compensation income was sufficient to give petitioners notice of the income adjustments at issue herein petitioners contend that respondent’s audit adjustments should have been made for not because they paid the dollar_figure to n j management in we disagree regardless of when petitioners paid the dollar_figure the dollar_figure not paid_by petitioners and with respect to which petitioners had no further obligation to make repayment was realized as income by petitioners in date when the sdlia arrangements were terminated and petitioners realized the value of the dollar_figure reduced by the dollar_figure to be paid_by petitioners dollar_figure as we have held the evidence is clear that the release by n j management of its reimbursement rights the termination of the sdlias and the vesting in petitioners of full and unrestricted rights to the dollar_figure occurred in date the fact that the dollar_figure petitioners paid n j management was not transferred into n j management’s bank account until date does not move the realization by petitioners of the dollar_figure into in date when the rollout was agreed to when the rollout took effect when n j management was released of its obligation to further fund the policies and when n j management agreed to be reimbursed only dollar_figure petitioners realized the economic benefit of the dollar_figure that n j management paid as premiums on their behalf 11we also note that petitioners’ tax_year is still open because of audit adjustments respondent made against them for that remain pending in this court further if were now a closed_year for petitioners and if we were to determine that were the correct year to charge petitioners with the income in dispute it would appear that respondent would be allowed to open up petitioners’ tax years for the appropriate income adjustments under the mitigation provisions of the code see secs particularly sec_1312 petitioners contend that the income adjustments regarding the dollar_figure should have been charged not just to them but also to gsn and tersen the family limited_partnerships that owned four of the life_insurance policies again we disagree with petitioners mr steven neff and mr bradley jensen were the employees of n j management their employment relationship with n j management was the raison d’être for the sdlias n j management paid the premiums on the life_insurance policies as part of a compensation package relating to the services of mr steven neff and mr bradley jensen gsn and tersen had no employment relationship with n j management gsn and tersen were simply the designees of petitioners any income relating to the premiums n j management paid on behalf of petitioners and to the sdlias is properly charged to petitioners not to their family limited_partnerships as explained in revrul_78_420 1978_2_cb_67 in the context of sdlias premiums an employer pays on a policy covering the life of an employee are to be included in the income of the employee regardless of whom the employee designates as owner of the policy other arguments made by petitioners and not specifically discussed herein have been considered and rejected in light of the complex nature of the transaction before us the difficult tax issues presented and the testimony and trial record before us we exercise our discretion not to sustain the sec_6662 penalties respondent determined see nelson v commissioner 130_tc_70 aff’d 568_f3d_662 8th cir we believe petitioners acted with reasonable_cause and in good_faith in relying on their professional tax advisers in omitting from their income the difference between the amount petitioners paid to n j management and the amount n j management paid on the six life_insurance policies see sec_6664 for the reasons stated decisions will be entered under rule
